Hovember 30, 1948

    Hon. Wm. IL Honsley              Opinion Ho. V-728
    Criminal District Attorney
    Bexar County Court House         Re: The authority of the
    SW Antonio, Texes                    Commissioners' Court
                                         to ilreus time warrants
                                         to finance improve-
                                         ments at Bexar Coun-
                                         ty Agricultural  and
                                         Livestock Rxhibltlon
                                         Building*
    Dear Sir:
              Reference ie made to 7our recent request In
    vhlch 7ou included a letter to 70'00from the Ron. Charles
    W. Ande~8on, Count7 Judge or Bexar Count7, vhich readsi,
    la part, LI follovsr
               9he Comuirsionsrs~ Court respectful-
         ly requests that 7ou ask the Attorney @en-
.        era1 whether or not it Is authorized to
         lasue $115,000.00 of interest-bearing       time
         warrants for the purpose of’ improving the
         grounda of the Bexar Count7 Agricultural
         and Livestock Exhibition Buildinn.      includ-
         inf the lFdac?v          grading, le?&ling and
         ti lln~ t ereo     an the construction     of
         walka,-sidewalks,    drives,   parkwa7s, ourba,
         dralna,~r,etainlng   walls, fencing and llght-
         lag of mid grounds.
               “The Court vould like for you to sub-
         mlt in your rsguent for an opinion the fact
         that the Count7 authorized $1,750,000.00       of
         Bexar Count7 Wwanent Improvement Warranta,
         Serlee C, 1946, dated Januar7 lsth, 1946,
         for the purpose of pay-       the contract price
         for constructing   ARrlcultural   and Livestock
         Exhibition  Bulldlngr for Baxar County, Tox48,
         and purchasing   the heosmary    sites thereof,
         and paying claims inourred for other neces-
         aary incidental   sxpen444  in connection there-
         with, and that a oontract vaB let which has
                                                                        .


Hon. Mp. N. Bensley,     page 2    (V-728)


     taken practlaally    411 of thou4 funds, leav-
     ing none for improving the grounds.       SInas
     there are no other funds available     for the
     above stated purposes the Coalsalonera
     Court considers It necessary and dea’irable
     to lsrue additional    varrants  and would like
     to know vhether, in the opinion of the At-
     torney General, It is authorized to do so
     u$;;~;o    Constitution    and laws of the State
              # .  .  .
              rI am attaching hereto a certified  copy
        of the order of the Commissioners’ Court of
        September lsth, 1948, authorizing    the War-
        rants In question which 7ou may transmit to
        the Attorney General,Sor us4 by him In ren-
        dering an opinlon+~w
           For ths purpose of this opinion, we assume
that there are no legal obstacles   to the issuance of
said warrants; 1. e,, we assume that the assessed valua-
tions of Bexar County would authorlao such lndebted-
ness, that no previous contract Sor these improvements
has been entered Into, and that the Bon& and Warrant Law
is complied with.   Further it Is orpreaslg uuderstood
that w4 are not passing upon the sufficiency    of the war-
rant proceedings had in this oonnectlon since we are not
furnished with the transcript   of the proceedings  neces-
sary for euch lssuance,~
           In your request you also Included the order
passed b the Commleslonbrs~~ Court on Au@st 30, 1948,
which aaI led for the lssuancs of vwrante not only for
the lmprovsme~te to bo made on tha Bexar County A rlcul-
tural and LIvestock Exhibition   Building but also kor the
purchase end installation   of a heating system in the
Bexar County Training School for OIrls.    However, it Is
expressly understood that we are not passing upon the
question of whether such warrant may bo Iseued for the
purchase OS the heating plant In this opinion.
             Article   23726, V. C. S,,      la,   in part,   as fol-
1ovs:

              “Section 1. All oountler In the State
        acting by and through their respsctive       Com-
        missioners’ Courts may provide for annual
        exhibits   of horticultural   and agricultural
        produots,   livestock   and minors1 products,
-


    Hon. Wm. IL Hensley,     page 3     (V-728)



         and such other products a8 are of lnteroet
         to th4 cosslnulit7. In ounne~ctlon therewith,
         such counties ma7 also eatabllrh   and maln-
         taIn musoum6, Including the erection    of the
         necessary bulldlnge  and other improvements,
         in tholr ovn counties or In eny other    coun-
         ty or cit.7 In th4 United State$, where fairs
         or expositiona   am belq  held,
                The authorit     of the county to Issue varrantr
    for ths construotlon     of these buildings    aOd pay SOP 44m4
    out of the Permanent Improvement Fund has boon u held by
    the court In the case of Adams v. M&ill,         146 S. 1 .(2d)
    332, error refused.      Therefors,    IS the improvement4 In-
    quired about In the opinion request are permanent lm-
    provements, It la clear that time warrants may bs Issu-
    ed therefor.     This Departmont has held in a hoapital
    opinion V-7Qol that these types of Improvements oould be
    pal4 for with perme,nent improvement moneys. Since the
    contempleted Improvements are a part of the original            oon-
    structlon    of the Exhibition    Buildings,  we believe there
    is no doubt but that the Improvement8 Inquired about In
    the opinion come within the scope of holding In the pre-
    vious hospital    opinion.
               If the qualified    voters do not want the addl-
    tlonal warrants lsauod, they are not without a remedy.
    They have the right under Article      2368a, V. C. S. to
    Silo a referendum petition     and require that the question
    of issuing such warrants be eubmltted to the voter8 of
                  There was no referendum petition       filed at
    % t%%e        original   $1,750,000.00   worth of warrants
    were Issue& by the Commlaeioners~ Court.        IS suah remedy
    Is not invoked within ths statutory      time limit,, It is
    our opinion that the additional      warrants may be lasued
    for the purpose of making suoh Improvements as submitted
    b7 70~ In your request.
                              SUMMARY

              The CommIssIonerat Court is authorlsed
        to Issue additional    warrants for the ~nnp048
        of improving the rounds of the Boxer-County
        Agricultural   and f lvestock Hullding. Art.
        23726, V. C. s.
                                        Yours very truly,
    APPROVED:        ,               ATTORNEY GRRERALOF TEXAS


                                         BY